Exhibit 10.1
SECURITY AGREEMENT
     SECURITY AGREEMENT, dated as of February 24, 2010, between Biolase
Technology, Inc., a Delaware corporation (the “Debtor”), and Henry Schein, Inc.,
a Delaware corporation (the “Secured Party”).
     WHEREAS, the Debtor and Secured Party have entered into that certain letter
agreement, dated as of February 16, 2010 (the “Purchase Agreement”), pursuant to
which Debtor has agreed to sell, and Secured Party has agreed to purchase,
certain inventory of Debtor subject to the terms and conditions set forth in the
Purchase Agreement; and
     WHEREAS, Secured Party has paid Debtor certain initial payments under the
Purchase Agreement in respect of goods to be delivered by Debtor to Secured
Party pursuant to the Purchase Agreement, but no such goods have been delivered
as of the date hereof; and
     WHEREAS, it was a condition precedent to the Secured Party’s extension of
credit to the Debtor under the Purchase Agreement that the Debtor execute and
deliver to the Secured Party a security agreement in substantially the form
hereof; and
     WHEREAS, the Debtor wishes to grant a security interest in favor of the
Secured Party as herein provided;
     NOW, THEREFORE, in consideration of the promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     1. Definitions. All capitalized terms used herein without definitions shall
have the respective meanings provided therefor in the Purchase Agreement. The
term “State,” as used herein, means the State of New York. All terms defined in
the Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9. The term “Obligations,” as used herein, means
all of the obligations and liabilities of the Debtor to the Secured Party,
individually or collectively, whether direct or indirect, joint or several,
absolute or contingent, due or to become due, now existing or hereafter arising
in respect of the initial payment made by Secured Party to Debtor in respect of
goods to be delivered by Debtor to Secured Party pursuant to the Purchase
Agreement, and the term “Event of Default,” as used herein, means the failure of
the Debtor to perform any of the Obligations.
     2. Grant of Security Interest. The Debtor hereby grants to the Secured
Party, to secure the payment and performance in full of all of the Obligations,
a security interest in and to all of Debtor’s now owned or hereafter acquired
inventory (all of the same being hereinafter collectively called the
“Collateral”).
     3. Authorization to File Financing Statements. The Debtor hereby
irrevocably authorizes the Secured Party at any time and from time to time to
file in any filing office in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments

 



--------------------------------------------------------------------------------



 



thereto (a) in respect of the Collateral, and (b) provide any other information
required by part 5 of Article 9 of the Uniform Commercial Code of the State, or
such other jurisdiction, for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether the Debtor is an
organization, the type of organization and any organizational identification
number issued to the Debtor. The Debtor agrees to furnish any such information
to the Secured Party promptly upon the Secured Party’s request.
     4. Other Actions as to Any and All Collateral. The Debtor further agrees,
at the request and option of the Secured Party, to take any and all other
actions the Secured Party may determine to be necessary or useful for the
attachment, perfection and first priority of, and the ability of the Secured
Party to enforce, the Secured Party’s security interest in any and all of the
Collateral, including, without limitation, (a) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the Uniform Commercial Code, to the extent, if any, that the Debtor’s signature
thereon is required therefor, (b) causing the Secured Party’s name to be noted
as secured party on any certificate of title for a titled good if such notation
is a condition to attachment, perfection or priority of, or ability of the
Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (d) obtaining governmental and other third party waivers, consents
and approvals in form and substance satisfactory to Secured Party, including,
without limitation, any consent of any licensor, lessor or other person
obligated on Collateral and (e) taking all actions under any earlier versions of
the Uniform Commercial Code or under any other law, as reasonably determined by
the Secured Party to be applicable in any relevant Uniform Commercial Code or
other jurisdiction, including any foreign jurisdiction.
     5. Representations and Warranties Concerning Debtor’s Legal Status. The
Debtor represents and warrants to the Secured Party as follows: (a) the Debtor’s
exact legal name is that indicated on the signature page hereof, (b) the Debtor
is an organization of the type, and is organized in the jurisdiction set forth
in the first paragraph of this Agreement, (c) the Debtor’s organizational
identification number is that indicated on the signature page hereof and (d) the
Debtor’s place of business as well as the Debtor’s mailing address is that
indicated on the signature page hereof.
     6. Covenants Concerning Debtor’s Legal Status. The Debtor covenants with
the Secured Party as follows: (a) without providing at least 30 days prior
written notice to the Secured Party, the Debtor will not change its name, its
place of business or, if more than one, chief executive office, or its mailing
address or organizational identification number if it has one, (b) if the Debtor
does not have an organizational identification number and later obtains one, the
Debtor shall forthwith notify the Secured Party of such organizational
identification number and (c) the Debtor will not change its type of
organization, jurisdiction of organization or other legal structure.
     7. Representations and Warranties Concerning Collateral, etc. The Debtor
further represents and warrants to the Secured Party as follows: (a) the Debtor
is the owner of or has other rights in or power to transfer the Collateral, free
from any right or claim or any person or

2



--------------------------------------------------------------------------------



 



any adverse lien, security interest or other encumbrance, except for the
security interest created by this Agreement and (b) none of the Collateral
constitutes, or is the proceeds of, “farm products” as defined in
Section 9-102(a)(34) of the Uniform Commercial Code of the State.
     8. Covenants Concerning Collateral, etc. The Debtor further covenants with
the Secured Party as follows: (a) the Collateral, to the extent not delivered to
the Secured Party pursuant to Section 4, will be kept at those locations listed
on the signature page and the Debtor will not remove the Collateral from such
locations (other than in connection with the sale of inventory in the ordinary
conduct of Debtor’s business), without providing at least thirty days prior
written notice to the Secured Party, (b) except for the security interest herein
granted, the Debtor shall be the owner of or have other rights in the Collateral
free from any right or claim of any other person, lien, security interest or
other encumbrance, and the Debtor shall defend the same against all claims and
demands of all persons at any time claiming the same or any interests therein
adverse to the Secured Party, (c) the Debtor shall not pledge, mortgage or
create, or suffer to exist any right of any person in or claim by any person to
the Collateral, or any security interest, lien or encumbrance in the Collateral
in favor of any person, other than the Secured Party, (d) the Debtor will keep
the Collateral in good order and repair and will not use the same in violation
of law or any policy of insurance thereon, (e) the Debtor will permit the
Secured Party, or its designee, to inspect the Collateral at any reasonable
time, wherever located, (f) the Debtor will pay promptly when due all taxes,
assessments, governmental charges and levies upon the Collateral or incurred in
connection with the use or operation of such Collateral or incurred in
connection with this Agreement, (g) the Debtor will continue to operate, its
business in compliance with all applicable provisions of the federal, state and
local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances and (h) the Debtor will not sell
or otherwise dispose, or offer to sell or otherwise dispose, of the Collateral
or any interest therein except for sales of inventory in the ordinary course of
business.
     9. Insurance.
          9.1 Maintenance of Insurance. The Debtor will maintain with
financially sound and reputable insurers insurance with respect to its
properties and business against such casualties and contingencies as shall be in
accordance with general practices of businesses engaged in similar activities in
similar geographic areas. Such insurance shall be in such minimum amounts that
the Debtor will not be deemed a co-insurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to the Secured Party. In addition, all such insurance shall be
payable to the Secured Party as loss payee under a “standard” or “New York” loss
payee clause.
          9.2 Insurance Proceeds. The proceeds of any casualty insurance in
respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other parties with an interest having priority in the
property covered thereby, (i) to the extent that the amount of such proceeds is
less than $50,000, be disbursed to the Debtor for direct application by the
Debtor solely to the repair or replacement of the Debtor’s property so damaged
or destroyed, and (ii) in all other circumstances, be held by the Secured Party
as cash collateral for the Obligations. The Secured Party may, at its sole
option, disburse from time to time all or any part of such

3



--------------------------------------------------------------------------------



 



proceeds so held as cash collateral, upon such terms and conditions as the
Secured Party may reasonably prescribe, for direct application by the Debtor
solely to the repair or replacement of the Debtor’s property so damaged or
destroyed, or the Secured Party may apply all or any part of such proceeds to
the Obligations.
          9.3 Continuation of Insurance. All policies of insurance shall provide
for at least 30 days prior written cancellation notice to the Secured Party. In
the event of failure by the Debtor to provide and maintain insurance as herein
provided, the Secured Party may, at its option, provide such insurance and
charge the amount thereof to the Debtor. The Debtor shall furnish the Secured
Party with certificates of insurance and policies evidencing compliance with the
foregoing insurance provision.
     10. Collateral Protection Expenses; Preservation of Collateral.
          10.1 Expenses Incurred by Secured Party. In the Secured Party’s
discretion, if the Debtor fails to do so, the Secured Party may discharge taxes
and other encumbrances at any time levied or placed on any of the Collateral,
maintain any of the Collateral, make repairs thereto and pay any necessary
insurance premiums. The Debtor agrees to reimburse the Secured Party on demand
for all expenditures so made. The Secured Party shall have no obligation to the
Debtor to make any such expenditures.
          10.2 Secured Party’s Obligations and Duties. The Secured Party’s sole
duty with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession, if any, under Section 9-207 of the Uniform
Commercial Code of the State or otherwise, shall be to deal with such Collateral
in the same manner as the Secured Party deals with similar property for its own
account.
     11. Securities. Regardless of the adequacy of Collateral or any other
security for the Obligations, any deposits or other sums at any time credited by
or due from the Secured Party to the Debtor may at any time be applied to or set
off against any of the Obligations.
     12. Power of Attorney.
          12.1 Appointment and Powers of Secured Party. The Debtor hereby
irrevocably constitutes and appoints the Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of the Debtor or in the Secured Party’s own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
useful to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby gives said attorneys the power and right, on
behalf of the Debtor, without notice to or assent by the Debtor, to do the
following:
               (a) upon the occurrence and during the continuance of a default
by Debtor under the Purchase Agreement, generally to sell, transfer, pledge,
make any agreement with respect to or otherwise dispose of or deal with any of
the Collateral in such manner as is consistent with the Uniform Commercial Code
of the State and as fully and completely as though the Secured Party were the
absolute owner thereof for all purposes, and to do, at the Debtor’s

4



--------------------------------------------------------------------------------



 



expense, at any time, or from time to time, all acts and things which the
Secured Party deems necessary or useful to protect, preserve or realize upon the
Collateral and the Secured Party’s security interest therein, in order to effect
the intent of this Agreement, all at least as fully and effectively as the
Debtor might do; and
               (b) to the extent that the Debtor’s authorization given in
Section 3 is not sufficient, to file such financing statements with respect
hereto, with or without the Debtor’s signature, or a photocopy of this Agreement
in substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Debtor’s name such financing statements and
amendments thereto and continuation statements which may require the Debtor’s
signature.
          12.2 Ratification by Debtor. To the extent permitted by law, the
Debtor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and is irrevocable.
          12.3 No Duty on Secured Party. The powers conferred on the Secured
Party hereunder are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers. The Secured Party shall
be accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Debtor for any act or failure to
act, except for the Secured Party’s own gross negligence or willful misconduct.
     13. Rights and Remedies. If a default by Debtor shall have occurred and be
continuing under the Purchase Agreement, the Secured Party, without any other
notice to or demand upon the Debtor shall have in any jurisdiction in which
enforcement hereof is sought, in addition to all other rights and remedies, the
rights and remedies of a secured party under the Uniform Commercial Code of the
State and any additional rights and remedies which may be provided to a secured
party in any jurisdiction in which Collateral is located, including, without
limitation, the right to take possession of the Collateral, and for that purpose
the Secured Party may, so far as the Debtor can give authority therefor, enter
upon any premises on which the Collateral may be situated and remove the same
therefrom. The Secured Party may in its discretion require the Debtor to
assemble all or any part of the Collateral at such location or locations within
the jurisdiction(s) of the Debtor’s principal office(s) or at such other
locations as the Secured Party may reasonably designate. In addition, the Debtor
waives any and all rights that it may have to a judicial hearing in advance of
the enforcement of any of the Secured Party’s rights and remedies hereunder,
including, without limitation, its right following a default to take immediate
possession of the Collateral and to exercise its rights and remedies with
respect thereto.
     14. Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, the Debtor acknowledges and agrees that it is
not commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition,
(b) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other

5



--------------------------------------------------------------------------------



 



law, to fail to obtain governmental or third party consents for the collection
or disposition of Collateral to be collected or disposed of, (c) to fail to
remove liens or encumbrances on or any adverse claims against Collateral, (d) to
exercise collection remedies against persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Debtor, for
expressions of interest in acquiring all or any portion of the Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, or (j) to disclaim
disposition warranties. The Debtor acknowledges that the purpose of this
Section 14 is to provide non-exhaustive indications of what actions or omissions
by the Secured Party would fulfill the Secured Party’s duties under the Uniform
Commercial Code or other law of the State or any other relevant jurisdiction in
the Secured Party’s exercise of remedies against the Collateral and that other
actions or omissions by the Secured Party shall not be deemed to fail to fulfill
such duties solely on account of not being indicated in this Section 14. Without
limitation upon the foregoing, nothing contained in this Section 14 shall be
construed to grant any rights to the Debtor or to impose any duties on the
Secured Party that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this Section 14.
     15. No Waiver by Secured Party, etc. The Secured Party shall not be deemed
to have waived any of its rights or remedies in respect of the Obligations or
the Collateral unless such waiver shall be in writing and signed by the Secured
Party. No delay or omission on the part of the Secured Party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion. All rights and remedies
of the Secured Party with respect to the Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised singularly, alternatively, successively or concurrently at such
time or at such times as the Secured Party deems expedient.
     16. Suretyship Waivers by Debtor. The Debtor waives demand, notice,
protest, notice of acceptance of this Agreement, credit extended, Collateral
received or delivered or other action taken in reliance hereon and all other
demands and notices of any description. With respect to both the Obligations and
the Collateral, the Debtor assents to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
or failure to perfect any security interest in any Collateral, to the addition
or release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Secured Party may deem advisable. The Secured Party shall have no duty as to the
collection or protection of the Collateral or any income therefrom, the
preservation of rights against prior parties, or the preservation of any rights
pertaining thereto beyond the safe custody thereof as set forth in Section 10.2.
The Debtor further waives any and all other suretyship defenses.

6



--------------------------------------------------------------------------------



 



     17. Marshalling. The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, the Debtor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Debtor hereby
irrevocably waives the benefits of all such laws.
     18. Proceeds of Dispositions; Expenses. The Debtor shall pay to the Secured
Party on demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by the Secured Party in protecting, preserving
or enforcing the Secured Party’s rights and remedies under or in respect of any
of the Obligations or any of the Collateral. After deducting all of said
expenses, the residue of any proceeds of collection or sale or other disposition
of the Collateral shall, to the extent actually received in cash, be applied to
the payment of the Obligations in such order or preference as the Secured Party
may determine proper allowance and provision being made for any Obligations not
then due. Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a)(1)(C) or
9-615(a)(3) of the Uniform Commercial Code of the State, any excess shall be
returned to the Debtor. In the absence of final payment and satisfaction in full
of all of the Obligations, the Debtor shall remain liable for any deficiency.
     19. Immediately upon satisfaction of the Obligations, the Secured Party
shall authorize the Debtor, on behalf of the Secured Party and at Debtor’s
expense, to execute and file termination statements in all jurisdictions in
which financing statements were filed in respect of this Agreement, and shall
take such other action or refrain from taking any other action as Debtor may
reasonably request, and at Debtor’s sole expense, to effectuate the termination
of this Agreement and the termination of perfection of any security interest
granted in and to the Collateral.
     20. Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS INTENDED TO
TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The Debtor agrees that any
action or claim arising out of, or any dispute in connection with, this
Agreement, any rights, remedies, obligations, or duties hereunder, or the
performance or enforcement hereof or thereof, may be brought in the courts of
the State or any federal court sitting therein and consents to the non-exclusive
jurisdiction of such court and to service of process in any such suit being made
upon the Debtor by mail at the address set forth on the signature page hereto.
The Debtor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient court.

7



--------------------------------------------------------------------------------



 



     21. Waiver of Jury Trial. THE DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES HEREUNDER, OR THE
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF. Except as prohibited by law, the
Debtor waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. The Debtor (i) certifies that neither the Secured Party nor any
representative, agent or attorney of the Secured Party has represented,
expressly or otherwise, that the Secured Party would not, in the event of
litigation, seek to enforce the foregoing waivers or other waivers contained in
this Agreement, and (ii) acknowledges that, in entering into the Purchase
Agreement, the Secured Party is relying upon, among other things, the waivers
and certifications contained in this Section 21.
     22. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Debtor and its respective successors and assigns, and shall inure to the benefit
of the Secured Party and its successors and assigns. If any term of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity of
all other terms hereof shall in no way be affected thereby, and this Agreement
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. The Debtor acknowledges receipt
of a copy of this Agreement.
     IN WITNESS WHEREOF, intending to be legally bound, the Debtor has caused
this Agreement to be duly executed as of the date first above written.

            BIOLASE TECHNOLOGY, INC.
      By:   /s/ David M. Mulder         Name:   David M. Mulder        Title:  
Chief Executive Officer        Organizational ID: Delaware No. 2117279
Address: 4 Cromwell, Irvine, California 92618

HENRY SCHEIN, INC.
      By:   /s/ Andrew Deal         Name:   Andrew Deal        Title:   Vice
President and Deputy General Counsel     

8